ORDER
Appellant has appealed the circuit court’s denial of his request for immunity under the Protection of Persons and Property Act, S.C.Code Ann. §§ 16-11 — 410 to -450 (Supp. 2012). The court reporter has provided this Court and the parties with the transcript of the proceedings before the circuit court. This transcript shall constitute the Record on Appeal in this matter. Appellant shall attach to his brief any motions, returns, briefs, memoranda, or exhibits presented to the circuit court.
Appellant shall serve and file his brief by noon on Wednesday, July 17, 2013. Respondent shall serve and file its brief by noon on Friday, July 19, 2013. Any reply brief shall be served and filed by noon on Monday, July 22, 2013. The parties shall comply with the requirements of Rule 211, SCACR.
In addition to any issues appellant wishes to raise, we direct the parties to brief the following issues:
When a determination is made prior to trial that the Protection of Persons and Property Act is inapplicable in a case as a matter of law, is that determination immediately appeal-able under State v. Duncan, 392 S.C. 404, 709 S.E.2d 662 (2011)?
Should the Protection of Persons and Property Act be applied retroactively?
Did the circuit court err in determining the Protection of Persons and Property Act was inapplicable in this case?
/s/Jean H. Toal, C.J.
FOR THE COURT